Citation Nr: 1437185	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for chronic tonsillitis.

4.  Entitlement to service connection for nasal turbinate hypertrophy.

5.  Entitlement to service connection for Thygeson's keratopathy.


REPRESENTATION

Veteran represented by:	Lourna M. Márquez Carrasquillo




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2008 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claims.

In June 2014, the Veteran presented sworn testimony during a personal hearing in San Diego, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the June 2014 Board hearing, the Veteran, through his attorney, raised the issues of entitlement to increased disability ratings for gastroesophageal reflux disease and onychomycosis, as well as, a claim of entitlement to service connection for flat feet.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them.  Said issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As will be explained below, the issue of entitlement to service connection for Thygeson's keratopathy was denied in a July 2010 rating decision.  The Veteran subsequently expressed disagreement with the denial of his claim.  See the Veteran's statements dated July 2010 and May 2011.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the service connection claim to the AOJ so that a SOC may be issued.

The issues on appeal are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  The Veteran will be notified if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

As to the Veteran's claim of service connection for chronic sinusitis, allergic rhinitis, chronic tonsillitis, and nasal turbinate hypertrophy, he contends that these disabilities were incurred in his military service.  See, e.g., the letter from the Veteran's attorney dated June 2014.

To this end, the Veteran's service treatment records (STRs) show that he was diagnosed with tonsillar hypertrophy and allergic rhinitis in October 1993.  A physical examination conducted in July 2000 revealed "large tonsils and adenoids - probably contributing to sleep apnea."  A follow-up for further treatment was recommended.  In May 2003, the Veteran was treated for complaints of a fever, sore throat, and headache-he was diagnosed as having an upper respiratory infection at that time.  In June 2003, he was treated for continuing complaints of a sore throat and was diagnosed as having recurrent strep throat.  In September 2004, the Veteran was again treated for complaints of a sore throat and nasal congestion.  A diagnosis of turbinate hypertrophy was indicated at that time.  See the STR dated September 2004.  VA treatment records dated in January 2007 documented a diagnosis of chronic sinusitis and further noted that the Veteran was told "his turbinates may need scraping . . . does not want surgery."  VA treatment records dated in January 2008 showed a diagnosis of an upper respiratory infection.

As indicated above, the Veteran was discharged from active duty in April 2009.  Post-service treatment records do not document diagnoses of allergic rhinitis, chronic sinusitis, chronic tonsillitis, and turbinate hypertrophy; however, the Veteran has testified that he continues to experience symptomatology related to these disabilities.  The Board notes that, as a lay person, the Veteran is competent to testify concerning symptoms such as nasal congestion and sinus discomfort.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

Accordingly, there remain questions as to current diagnoses and etiology of the claimed disabilities.  The Board notes that the Veteran has not been afforded a VA examination with respect to the disabilities at issue.  A remand for a VA examination should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of diagnoses and nexus pertaining to the chronic sinusitis, allergic rhinitis, chronic tonsillitis, and nasal turbinate hypertrophy claims.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

With respect to the claim of entitlement to service connection for Thygeson's keratopathy, as described in the Introduction above, a July 2010 rating decision denied the Veteran's claim.  He has since expressed timely disagreement with assigned rating.  See the Veteran's statements dated July 2010 and May 2011.

In Manlincon, the Court held that where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the issue of entitlement to service connection for Thygeson's keratopathy.

Accordingly, the case is REMANDED for the following action:


1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received, since September 2010.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed sinusitis, allergic rhinitis, tonsillitis, and nasal turbinate hypertrophy disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should either diagnose or rule out chronic sinusitis, allergic rhinitis, chronic tonsillitis, and nasal turbinate hypertrophy disabilities.  If any such disability is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The agency of original jurisdiction should issue a SOC pertaining to the issue of entitlement to service connection for Thygeson's keratopathy.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.
4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

